358 F.2d 724
Charles Embry JONES, Appellant,v.The BUDD COMPANY, Appellee.
No. 22503.
United States Court of Appeals Fifth Circuit.
April 11, 1966.

John N. Crudup, Gainesville, Ga., for appellant.
James A. Dunlap, Whelchel, Dunlap & Gingilliat, Gainesville, Ga., for appellee.
Before TUTTLE, Chief Judge, THORNBERRY, Circuit Judge, and LYNNE, District Judge.
PER CURIAM:


1
This is an appeal from a judgment of the trial court, sitting without a jury, in a diversity personal injury suit.  A careful consideration of the record convinces us that the evidence submitted on the trial warranted the inferences drawn by the trial court, from which it concluded that the manufacturer of the equipment was not guilty of negligence in its construction or manufacture.


2
The judgment is affirmed.